DETAILED ACTION

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance: 1-13 are Allowed.
Applicant’s amendments and/or remarks regarding currently pending independent claims 1, 12 and 13, see applicant’s remarks filed on 01/24/2022, appears to overcome the rejection are persuasive.
However, upon further review and search, main Claims 1, 12 and 13, are considered allowable since when reading the claims considering the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 12 and 13.
Specifically, claim 1 contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1. 
Further, the prior arts of record don’t disclose or suggest the features of claims 1, 12 and 13. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claims 1, 12 and 13 as amended.

For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1, 12 and 13. Claims 2-11, which depend from claims 1, are patent-ably distinct from the prior arts by the virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677